Citation Nr: 1042868	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to 
September 1974 and from February 1987 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in August 
2009 when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

In its August 2009 remand, the Board found that prior VA 
examinations conducted in November 2005 and July 2008 were 
deficient as the examiners did not comment on the functional 
effects of the Veteran's hearing loss.  The Board cited to 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held 
that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report.  The Board 
directed that the Veteran be afforded another VA examination, the 
report of which must fully describe any functional impairment and 
effects caused by the service-connected hearing loss.  The 
Veteran underwent another VA examination in April 2010.  
Significantly, the examiner did not address, in any way, any 
functional impairment and effects caused by the service-connected 
hearing loss.  This was the primary reason for the Board's remand 
in August 2009.  The failure of the examiner to provide the 
information requested by the Board requires the issue to be 
remanded again.  The Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).


The Board further notes that the examiner who conducted the April 
2010 VA examination conducted audiometric testing.  
Significantly, the graphical representation of this testing was 
not reduced to writing.  The Board is unable to accept such 
interpretation in an effort to determine hearing acuity.  Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) (which holds that neither 
the Board nor the RO may interpret graphical representations of 
audiometric data).  The report of the April 2010 VA examination 
is deficient in its failure to include an interpretation of the 
audiometric testing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for bilateral hearing loss since 
2008.  After securing any necessary releases, 
obtain those records which have not already 
been associated with the claims file.  

2.  The Veteran should be afforded an 
audiology examination to determine the 
current severity and all manifestations of 
his bilateral hearing loss and the functional 
effects caused by that loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  Any graphical audiometric 
testing should be interpreted by the examiner 
in terms of decibels at 1000, 2000, 3000 and 
4000 Hertz.  The examination report must 
fully describe the functional impairment and 
effects caused by the hearing disability.  
Any opinion offered must be supported by a 
clear rationale.  The claims file must be 
made available to the examiner for review of 
pertinent evidence included therein and the 
examination report should reflect that such a 
review was conducted.

3.  After completing any further development 
deemed necessary, readjudicate the claim.  If 
such action does not resolve the claim to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the claim should 
be returned to the Board for further 
appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

